Citation Nr: 0940163	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  09-26 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic, 
simple glaucoma. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran retired from active duty in September 1972 with 
over 23 years of service. 

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2009).  

The Veteran asserts that his chronic simple glaucoma is more 
severe than the current evaluation reflects.  The Board notes 
that he underwent VA examination in October 2007.  In 
December 2008, he was seen at the Mayo Clinic-Jacksonville, 
complaining about his worsening eyesight. 

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination).  Since the Veteran has indicated a 
worsening of his symptoms, he must be afforded an updated VA 
examination. 

It is also important to note, that effective 
December 10, 2008, the Schedule for Rating Disabilities that 
addresses disabilities of the eye was revised. The new 
amendments to the Schedule apply to applications for benefits 
received by VA on or after December 10, 2008. The new 
criteria does not apply in this case as the Veteran's filed 
his claim in September 2007. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran a comprehensive 
ophthalmology VA examination. The purpose 
of the examination is to determine the 
current severity of the Veteran's 
service-connected chronic, simple 
glaucoma, with rating considerations as 
established by VA's Schedule for Rating 
disabilities in effect in September 2007.

In addition to reporting on the severity 
of the Veteran's glaucoma, the claims 
folder, including all medical records, 
and a copy of this remand, will be 
reviewed by the examiner. The examiner 
must acknowledge receipt and review of 
the claims folder, any medical records 
obtained, and a copy of this remand. 

All indicated studies, should be 
performed. Visual acuity and field loss 
should be clearly reported in the 
examination report by the examiner. The 
examiner should explain inconsistencies, 
if any, in the October 2007 report of 
visual fields. 

2. Following such development, the claim 
should be reviewed and readjudicated. If 
any such action does not resolve the 
claim, the Veteran should be issued a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (9) (2009).

